Citation Nr: 0633904	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-28 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of October 1992, which granted service connection 
for tinnitus and assigned a 10 percent evaluation.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to March 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Sioux Falls, South 
Dakota, Department of Veterans Affairs (VA) Medical and 
Regional Office (RO), which determined that there was no 
clear and unmistakable error in the October 1992 rating 
decision in assigning only a 10 percent evaluation following 
the grant of service connection for tinnitus. 


FINDING OF FACT

The decision of October 1992, which awarded service 
connection for tinnitus and assigned a 10 percent evaluation, 
was in accordance with the existing law and regulations.


CONCLUSIONS OF LAW

1.  The rating decision of October 1992, which awarded 
service connection for tinnitus and assigned a 10 percent 
evaluation, does not contain clear and unmistakable error.  
38 C.F.R. § 3.105(a) (2006).

2.  The veteran has not raised a valid allegation of clear 
and unmistakable error.  38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this claim as a matter of law.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no applicability to claims of clear and unmistakable 
error in prior Board decisions, and that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
such motions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc); see also VA O.G.C. Prec. Op. No. 12-2001 
(July 6, 2001).

Service connection for tinnitus was established in an October 
1992 rating decision and assigned a 10 percent evaluation.  
The veteran now claims that there was clear and unmistakable 
error in that decision in failing to award him a 10 percent 
evaluation for each ear.  

Section 3.105(a) of title 38, Code of Federal Regulations, 
provides in pertinent part: "[P]revious determinations which 
are final and binding . . . will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended."  See 38 U.S.C.A. § 5109A (West 2002); Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc).  For 
clear and unmistakable error to exist either (1) the correct 
facts in the record were not before the adjudicator or (2) 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994).  In addition, "the error must be 
'undebatable' and of the sort 'which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.'"  Id. (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 91992) (en banc)); see Bustos v. West, 179 F.3d 1378, 
1380 (Fed. Cir. 1999) (expressly adopting "manifestly 
changed the outcome" language of Russell, supra).  

Under Diagnostic Code 6260, it provides that if tinnitus is 
shown to be recurrent, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As of June 13, 2003, 
Note 2 was added to that Diagnostic Code, which states that a 
single evaluation is to be assigned for recurrent tinnitus, 
whether the sound is perceived in one ear or both ears, or in 
the head.  See also VAOPGCPREC 2-2003 (May 22, 2003).  This 
had been the long standing VA policy for Code 6260, 
regardless of the criteria needed to establish a compensable 
rating over the years to include 1992. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-June 13, 2003 versions of Diagnostic Code 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court had erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Citing U.S. Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations is entitled to substantial deference by the 
courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id.  The 
Federal Circuit found that there was a lack of evidence in 
the record suggesting that VA's interpretation of Diagnostic 
Code 6260 was plainly erroneous or inconsistent with the 
regulations and concluded that the Veterans Court had erred 
in not deferring to VA's interpretation.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

Based upon the foregoing, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 
6260.  As such, the Board finds that clear and unmistakable 
error in the RO's October 1992 rating decision has not been 
established.  Essentially, the veteran has failed to 
establish any kind of error of fact or law in the October 
1992 rating decision that when called to the attention of 
later reviewers compels the conclusion to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Therefore, the 
veteran's claim must be dismissed.



ORDER

The appeal is dismissed.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


